             Case 1:20-cv-06434-RA Document 16 Filed 09/14/20 Page 1 of 1


                                                                        USDC-SDNY
                                                                        DOCUMENT
 UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
 -----------------------------------------------------X                 DATE FILED: 9/14/2020
 SEAWOLF TANKERS INC. and                             :
 HEIDMAR INC.,                                        :
                                                      :
                            Plaintiffs,               :
                                                      :
          - against -                                 :
                                                      :
 RIDGEBURY KILO LLC,                                  :       Case No. 20-cv-6434 (RA)
                                                      :
                            Defendant,                :
                                                      :
 DNB BANK ASA, RV4 FLEET                              :
 FINANCE LLC and RIDGEBURY V4                         :
 INVESTMENTS LLC,                                     :
                                                      :
                            Garnishees.               :
 -----------------------------------------------------X

 RONNIE ABRAMS, United States District Judge:

         On August 18, 2020, the Court set an initial conference for September 18, 2020 at 2:15 PM

 and directed the parties to file a joint letter and proposed case management plan by September 11,

 2020. Dkt. 11. The Court further ordered Plaintiffs to serve Defendant and Garnishees with a copy

 of its Order and to file an affidavit on ECF certifying that such service has been effectuated.

 Plaintiffs have not yet filed an affidavit of service, and Defendant has not yet appeared in this action.

 No later than September 15, 2020, Plaintiffs shall file a letter on the status of service in this action,

 and shall inform the Court whether it seeks an adjournment of the September 18, 2020 conference.

 SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                          Ronnie Abrams
                                                          United States District Judge
